                                                Case 2:21-cv-00199-JCM-DJA Document 17
                                                                                    18 Filed 03/16/21
                                                                                             03/17/21 Page 1 of 2



                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                NORTH LAS VEGAS CITY ATTORNEY
                                   6            Micaela Rustia Moore, Esq. (Bar No. 9676)
                                                Claudia E. Aguayo, Esq. (Bar No. 8351)
                                   7            Marisa Rodriguez, Esq. (Bar No. 13234)
                                                Daniel S. Ivie, Esq. (Bar No. 10090)
                                   8            2250 Las Vegas Boulevard North, Suite 810
                                                North Las Vegas, Nevada 89030
                                   9            Telephone: (702) 633-1050
                                                Fax: (702) 649-8879
                               10               Email: moorem@cityofnorthlasvegas.com; aguayoc.@cityofnorthlasvegas.com;
                                                rodriguezm@cityofnorthlasvegas.com; ivied@cityofnorthlasvegas.com
                               11               Attorneys for Defendants
                               12                                            UNITED STATES DISTRICT COURT
                               13                                              DISTRICT OF NEVADA
                                                                                         )
                               14               VERONICA HOWARD,                         )
                                                                                         )  Case No.: 2:21-cv-00199-JCM-BNW
                               15                             Plaintiff,                 )
                                                                                         )
                               16                      vs.                               )  STIPULATION AND ORDER TO
                                                                                         )  EXTEND TIME FOR PLAINTIFF
                               17               CITY OF NORTH LAS VEGAS,                 )  TO FILE HER OPPOSITION TO
                                                a municipal corporation; RYANN JUDEN;    )  DEFENDANTS’ MOTION TO
                               18               SEAN HOEFFGEN; CINDY MARSHALL;           )  DISMISS PLAINTIFF’S
                                                and ERIN TELLEZ,                         )  COMPLAINT [ECF No. 14]
                               19                                                        )
                                                              Defendants.                )  (First Request)
                               20
                               21                      Plaintiff VERONICA HOWARD and Defendants CITY OF NORTH LAS VEGAS, a
                               22               municipal corporation, RYANN JUDEN, SEAN HOEFFGEN, CINDY MARSHALL, and ERIN
                               23               TELLEZ, (collectively, “Defendants”), by and through their respective counsel of record, hereby
                               24               stipulate and agree to extend until April 5, 2019, the time for Plaintiff to file her points and
                               25               authorities in opposition to “Defendants City of North Las Vegas, Ryann Juden, Sean Hoeffgen,
                               26               Cindy Marshall and Erin Tellez’ Motion to Dismiss Plaintiff’s Complaint” [ECF No. 14]. This
                               27               motion was filed on March 8, 2021; therefore, pursuant to LR 7-2(b), Plaintiff’s opposition currently
                               28               is due to be filed by March 22, 2021.
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 1 of 2
                                                Case 2:21-cv-00199-JCM-DJA Document 17
                                                                                    18 Filed 03/16/21
                                                                                             03/17/21 Page 2 of 2



                                   1                   There is good cause for entering into this stipulation. Plaintiffs’ counsel has had a number
                                   2            of significant scheduling conflicts over the two-week period set for filing the opposition briefing,
                                   3            which are continuing into the two-week extension period. For this reason, a brief delay is requested
                                   4            from the Court.
                                   5            DATED: 16 March 2021.                              DATED: 16 March 2021.
                                   6            LAW OFFICES OF ROBERT P. SPRETNAK                  NORTH LAS VEGAS CITY ATTORNEY
                                   7            By: /s/ Robert P. Spretnak                         By: /s/ Marisa Rodriguez
                                                   Robert P. Spretnak, Esq.                           Micaela Rustia Moore, Esq.
                                   8                                                                  Claudia E. Aguayo, Esq.
                                                Attorney for Plaintiff                                Marisa Rodriguez, Esq.
                                   9                                                                  Daniel S. Ivie, Esq.
                                                8275 S. Eastern Avenue, Suite 200
                               10               Las Vegas, Nevada 89123                            Attorneys for Defendants
                               11                                                                  2250 Las Vegas Boulevard North, Suite 810
                                                                                                   North Las Vegas, Nevada 89030
                               12
                               13
                               14                                                     IT IS SO ORDERED.
                               15
                                                                                      _______________________________________________
                               16                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                      UNITED STATES MAGISTRATE JUDGE
                               17                                                                 March 17, 2021
                                                                                      DATED: _______________________________________
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 2 of 2
